Citation Nr: 0938352	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-26 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to 
November 1951 and from December 1951 to December 1955.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Wichita, 
Kansas, VA Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In connection with his appeal, the Veteran testified before 
the undersigned Veterans Law Judge, via videoconference in 
August 2009.  A transcript of the hearing has been associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Initially, the Board notes that the Veteran testified that he 
is receiving Social Security Administration (SSA) disability 
benefits.  Transcript at 4 (2009).  The SSA records have not 
been associated with the claims file.  

The Veteran asserts entitlement to a TDIU.  The Board notes 
that a January 2008 VA examination report notes that the 
Veteran had not been employed since 1970 due to back issues.  
An opinion as to the impact his service-connected disability 
has on employment has not been obtained.  

The Board notes that total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2008).  In addition, under 38 C.F.R. § 4.16(b) all veterans 
who are shown to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of 
Compensation and Pension Service for consideration of an 
extraschedular rating.  38 C.F.R. 38 C.F.R. §§ 3.321(b), 
4.16(b) (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AOJ should obtain any SSA records 
pertinent to the Veteran's claims, to 
include any decisions and the medical 
records, upon which any decision was 
based.  All records obtained should be 
associated with the claims file.

2.  The AOJ should schedule the Veteran 
for a VA examination.  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be accomplished.  The AOJ should request 
that the examiner provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), as 
least as likely as not (i.e., probability 
of 50 percent) or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's service-connected disc 
fusion with L5 sacrum to S1-2 results in 
an inability to obtain and retain 
substantially gainful employment, and/or 
by reason of service-connected disability, 
with consideration given to the Veteran's 
background, including his employment and 
educational history.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

